As previously announced, U.S. Cellular will hold a teleconference Aug. 8, 2011 at 7:30 a.m. CDT. Interested parties may listen to the call live by accessing the Investor Relations page of uscellular.com or www.teldta.com . Contact:Jane W. McCahon, Vice President, Corporate Relations (312) 592-5379; jane.mccahon@teldta.com Julie D. Mathews, Manager, Investor Relations (312) 592-5341; julie.mathews@teldta.com FOR RELEASE: IMMEDIATE U.S. cellular Reports second QUARTER 2011 RESULTS Higher revenue and profits driven by data growth, lower churn and higher roaming revenue; Gross additions disappointing. Note: Comparisons are year over year unless otherwise noted. 2Q 2011 Highlights § Smartphones sold, as a percent of total devices sold, increased to 39.6 percent from 15.8 percent. § Service revenues were $1,002.0 million, up 3 percent. § Postpaid ARPU (average revenue per unit) increased to $51.84 from $50.55. § Postpaid churn improved to 1.38 percent from 1.43 percent. § Operating income increased 61 percent to $102.4 million. § Net loss of 58,000 retail customers, reflecting loss of 41,000 postpaid customers and 17,000 prepaid customers; postpaid customers comprised 95 percent of retail customers. § Cell sites in service increased 5 percent to 7,770, of which 4,400 are owned towers. § Repurchased 918,942 common shares for $45.0 million. CHICAGO – Aug. 8, 2011 – United States Cellular Corporation [NYSE:USM] reported service revenues of $1,002.0 million for the second quarter of 2011, versus $972.6 million in the comparable period one year ago. Net income attributable to U.S. Cellular shareholders and related diluted earnings per share were $73.9 million and $0.87, respectively, for the second quarter of 2011, compared to $40.8 million and $0.47, respectively, in the comparable period one year ago. “We continued to increase postpaid ARPU and maintain a low churn rate,” said Mary N. Dillon, U.S. Cellular president and CEO, “although our subscriber results continue to reflect the intense competitive environment and the weak economy. Thisremains our greatest challenge. Our new advertising and marketing strategies are starting to increase awareness among potential switchers, and we’re working hard to break through to our target customers and leverage that awareness to improve gross additions. “Smartphones sales continued to be strong, and we also saw an increase in sales of data plans for feature phones in the quarter. By balancing device subsidies among a wider range of both feature phones and smartphones, we were able to better control our loss on equipment. Overall, operating margins improved in the quarter due to higher ARPU,increased roaming revenue and good expense control, while fewer gross additions contributed to lower sales and marketing expenses. “We now have 2.3 million customers on our Belief Plans, and we’re complementing those plans with some very exciting phones and devices. This quarter we added the new HTC 7 Pro™ with Windows Phone 7
